Citation Nr: 0429012	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease on a secondary basis.

3.  Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
trauma to the thoracic spine at T12, currently evaluated as 
10 percent disabling.

5.  Entitlement to an (increased) compensable evaluation for 
residuals of a fracture of the left humerus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Columbia, 
South Carolina Regional Office of the Department of Veterans 
Affairs (VA) for the Nashville, Tennessee Regional Office 
(RO).  

The Board notes that a Travel Board hearing was conducted in 
May 2003, and a transcript was prepared.  Since parts of the 
tape recording of the hearing were inaudible, the veteran was 
given the opportunity to testify at another hearing.  This 
case was previously before the Board in January 2004, at 
which time it was remanded in order to again schedule the 
veteran for a Travel Board hearing.  A second Travel Board 
hearing was accomplished in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that on VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), dated in February 2004, the veteran indicated 
that he had been treated at the VA Medical Center in 
Nashville, Tennessee since 1981 for his back and all other 
health conditions.  During the hearing in July 2004, the 
veteran testified that he had received treatment at a VA 
medical center in Washington, D.C. shortly after his 
discharge from service.  He also asserted that he had been 
treated at a Naval medical facility in Millington, Tennessee.  
Finally, he stated that he had been treated by Jack Holt, a 
podiatrist in Jackson, Tennessee in March 2004.  There is no 
indication in the record that the RO has attempted to obtain 
these records.

The veteran's discharge certificates reflect that he was in 
aviation in service.  In a statement dated in April 2001, 
J.R.E., M.D., related that the veteran had been afforded an 
audiometric examination the previous month, and that it 
revealed a bilateral high frequency sensorineural hearing 
loss.  He opined that the veteran's hearing loss was 
secondary to in-service noise exposure.  The veteran has not 
been afforded a VA audiometric examination following his 
separation from service.  

In addition, the Board observes that the veteran was most 
recently afforded a VA examination for his thoracic spine, 
left humerus and skin conditions in July 2001.  The United 
States Court of Appeals for Veterans Claims has also held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Since the veteran appears to have 
made evidentiary assertions that his condition has increased 
in severity since that time, another examination is 
appropriate.  Under 38 C.F.R. § 3.326(a) (2004), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

The Board also observes that the criteria for evaluating 
disabilities of the spine have been revised on two occasions 
during the course of the veteran's appeal.  There is no 
indication in the record that the veteran has been notified 
of either change.  The Board points out that one amendment 
was effective September 23, 2002, and the other September 26, 
2003.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral hearing 
loss and gastroesophageal reflux disease 
since his discharge from service, and for 
his dermatophytosis, thoracic spine 
disability and residuals of a fracture of 
the left humerus since April 2000.  The 
RO should specifically request that the 
veteran provide the necessary information 
concerning his treatment by Dr. Holt, at 
VAMC's in Washington, D.C., Nashville, 
Tennessee and Memphis, Tennessee, and 
from the Navy medical facility formerly 
in Millington, Tennessee.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA audiometric, orthopedic and 
dermatology examinations to determine the 
nature and extent of his current 
bilateral hearing loss, thoracic spine 
and left humerus disabilities and 
dermatophytosis.  All necessary tests 
should be performed.  The audiologist is 
to be directed to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's hearing 
loss is related to noise exposure in 
service.  The orthopedic examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

3.  The RO should readjudicate the issues 
on appeal.  As to the veteran's claim for 
an increased rating for trauma to the 
thoracic spine, the RO should rate the 
disability pursuant to the revised 
criteria for rating disabilities of the 
spine effective September 23, 2002 and 
September 26, 2003.  Thereafter, if any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran a 
supplemental statement of the case and 
afford him a reasonable period of time in 
which to respond.  If the supplemental 
statement of the case (SSOC) addresses 
the claim for an increased rating for 
trauma to the thoracic spine, the SSOC 
must include all pertinent Diagnostic 
Codes for rating the thoracic spine 
disability.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




			
	 Robert E. Sullivan 	N. R. ROBIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




